DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the application filed 10/12/21 and the preliminary amendment filed on 10/13/21.   Claims 21-41 are pending.  
  
The IDS filed on 10/12/21 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites generate an event indication based on the information indicative of the one or more physiological parameters; store the information indicative of the one or more physiological parameters and the event indication in memory; “determine whether the medical device is in the off-cycle or the on-cycle of the therapy cycle implemented…at a time based on the generation of the event marker.”   There is insufficient antecedent basis for this limitation in the claim.  Claim 41 does not recite that an event marker is generated.  

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-19, of U.S. Patent No. 10,561,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 21-31 of the instant application are fully anticipated by claims 1-10 of US 10,561,845.  Similarly, claims 32-40, and 41 of the instant application are anticipated by claims 11-16 and 18-19 of US 10,561,845.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-28, and 31-41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bylund et al (US 20030212379 A1).
Claim 21   Bylund teaches discloses a method comprising: 
receiving, by one or more processors, information indicative of one or more physiological parameters of a patient;  (par. 56 - the latest blood chemistry measurements and corresponding dates and times of such measurements, event-specific user parameters,)
generating, by the one or more processors, an event marker based on determining an occurrence of a patient event; (par. 56- Memory storage means 84 stores a limited number, about 10, more or less, of the latest blood chemistry measurements and corresponding dates and times of such measurements, event-specific user parameters, e.g., exercise duration, carbohydrate intake)
storing, by the one or more processors and in response to generating the event marker, the information indicative of the one or more physiological parameters in memory (par. 46-47- system stores historical data regarding blood glucose levels and insulin deliveries stored in memory; default values including but not limited to blood chemistry meter calibration information, user preferences, e.g., language, user basal rate, carbohydrate and blood glucose bolus correction factors, a user's target blood glucose level, calculator;  and also par 48: memory storage means 56 is provided for the temporary storage of dynamic data such as pump infusion data, blood chemistry data;  par. 56- patient events and measurements stored in memory); and 
adjusting, by the one or more processors, therapy delivered by a medical device to the patient, wherein the medical device delivers therapy according to a therapy cycle comprising an on-cycle during which therapy is delivered to the patient and an off-cycle during which therapy is not delivered to the patient; (fig. 2-6; integrated infusion device and analyte monitor; par. 58-user controls and input include start time and end times for medication; amount of medication; par. 78- the system may be programmed to automatically adjust the then in process insulin delivery protocol or prompt the patient to override the protocol via inputs to fob 350.) and wherein adjusting therapy comprises:
 determining, by the one or more processors, whether the medical device is in the off-cycle or the on-cycle of the therapy cycle implemented by the medical device at a time based on the generation of the event marker (par. 71- allow the user to enter or select data or parameters from a menu displayed on display 364, such as inputs for turning the device on and off, temporarily suspending operation; See also par. 91-95, par. 111 for different bolus algorithms delivered to patient, dual bolus and extended bolus functions)
 initiating, by the one or more processors, the on-cycle if the medical device is in the off-cycle at the time, thereby shortening a duration of the off-cycle of the therapy cycle implemented by the medical device at the time (par. 113- If…the user does not want to stop the bolus in progress 242 or no bolus is currently in progress 244, the fob displays the pump status information and the "Bolus Function" menu 246. The user then selects the desired bolus program, e.g., standard bolus program, extended bolus program or dual bolus program, and the fob transmits the bolus delivery programming start command to the pump 248; see also par. 114- the timer is overridden and the bolus deliver starts early (i.e. shorter off cycle)- If the bolus delivery commences prior to expiration of the bolus delivery timer 256, the pump initiates the bolus delivery).; and
 restarting, by with the one or more processors, the on-cycle if the medical device is in the on-cycle at the time, thereby elongating a duration of the on-cycle of the therapy cycle implemented by the medical device at the time. (par. 93-94; par. 113- If…the user does not want to stop the bolus in progress 242 or no bolus is currently in progress 244, the fob displays the pump status information and the "Bolus Function" menu 246. The user then selects the desired bolus program, e.g., standard bolus program, extended bolus program or dual bolus program, and the fob transmits the bolus delivery programming start command to the pump 248)

Claim 22 	Byland teaches the method of claim 21, wherein generating the event marker based on determining the occurrence of the patient event comprises generating the event marker in response to receiving an indication of the occurrence of the patient event. (par. 45-alert for indicating or reminding the user of an event or to perform a necessary action, e.g., perform a blood chemistry evaluation, enter medication delivery protocol, etc. or some other user-definable alert;  see also par. 56-recordation of user events- Memory storage means 84 stores a limited number, about 10, more or less, of the latest blood chemistry measurements and corresponding dates and times of such measurements, event-specific user parameters, e.g., exercise duration, carbohydrate intake)
Claim 23 	Bylund teaches the method of claim 22, wherein receiving the indication of the occurrence of the patient event comprises receiving the indication from the patient via a user interface. (par. 45-46- discloses a user interface and screen for providing and receiving alerts, information, options: “alert for indicating or reminding the user of an event or to perform a necessary action, e.g., perform a blood chemistry evaluation, enter medication delivery protocol, etc. or some other user-definable alert”)
Claim 24 	Bylund teaches the method of claim 22, wherein receiving the indication of the occurrence of the patient event comprises receiving the indication from a sensing module.  (par. 69-70:  Measurement device 300 may further include audio, visual and/or vibration alarm/reminder means 308 for alerting the user to an alarm condition, e.g., when blood glucose levels falls outside the acceptable range, when battery power is low, when the fluid sample or sensor is malfunctioning… par. 78: n those embodiments of measurement device 300 where an alarm means is not provided, fob 6 may be provided with an alarm and alert the patient when the patient's blood glucose level falls outside an acceptable range which may be defined by a user or a doctor. The system may be programmed to automatically adjust the then in process insulin delivery protocol or prompt the patient to override the protocol via inputs to fob 350.)
Claim 25  Bylund teaches  the method of claim 21, wherein generating the event marker based on determining the occurrence of the patient event comprises generating the event marker in response to determining the occurrence of the patient event based on the information indicative of the one or more physiological parameters of the patient. (e.g. blood glucose levels are out of range: par. 69-70:  Measurement device 300 may further include audio, visual and/or vibration alarm/reminder means 308 for alerting the user to an alarm condition, e.g., when blood glucose levels falls outside the acceptable range, when battery power is low, when the fluid sample or sensor is malfunctioning… par. 78: n those embodiments of measurement device 300 where an alarm means is not provided, fob 6 may be provided with an alarm and alert the patient when the patient's blood glucose level falls outside an acceptable range which may be defined by a user or a doctor. The system may be programmed to automatically adjust the then in process insulin delivery protocol or prompt the patient to override the protocol via inputs to fob 350.)
Claim 26 	Bylund discloses the method of claim 21, wherein receiving the information indicative of the one or more physiological parameters comprises receiving the information indicative of the one or more physiological parameters from a sensing module. ( e.g. blood glucose levels from measuring device: par. 69-70:  Measurement device 300 may further include audio, visual and/or vibration alarm/reminder means 308 for alerting the user to an alarm condition, e.g., when blood glucose levels falls outside the acceptable range, when battery power is low, when the fluid sample or sensor is malfunctioning… par. 78: n those embodiments of measurement device 300 where an alarm means is not provided, fob 6 may be provided with an alarm and alert the patient when the patient's blood glucose level falls outside an acceptable range which may be defined by a user or a doctor. The system may be programmed to automatically adjust the then in process insulin delivery protocol or prompt the patient to override the protocol via inputs to fob 350.)
Claim 27 	Bylund teaches the method of claim 21, wherein the information indicative of the one or more physiological parameters comprise one or more of an electroencephalogram (EEG), an electrocardiogram (ECG), an electrocorticogram (ECoG), one or more respiratory signals, a blood pressure signal, or a body temperature signal. (par. 70-system gathers and stores information including exercise intensity, exercise duration food type, food amount, HbA1c, blood pressure)
Claim 28 	Bylund teaches the method of claim 21, further comprising: determining, by the one or more processors and based on the information indicative of the one or more physiological parameters, a severity of the occurrence of the patient;
 and storing, by the one or more processors, a representation of the severity of the occurrence of the patient in the memory. (the system stores the physiological parameter numbers and when/whether certain metrics are out of a desirable range, the number itself indicates a “level of severity”;   The par. 70- A memory storage means 312 is provided for the temporary storage of dynamic data such as blood chemistry data acquired by sensor means 304 and data entered by the user. Blood chemistry data includes the blood glucose concentration (mg/dL) measurements and their respective dates and times. Other types of data storable on memory storage means 312 includes but are not limited to the type of medication, amount of medication, target glucose range (both upper and lower), exercise intensity, exercise duration, health comments, food type, food amount, HbA1c, blood pressure)
Claim 31 	Bylund teaches the method of claim 21, wherein storing the information indicative of the one or more physiological parameters in memory comprises: storing at least one of one or more current physiological parameter values or one or more parameter values within a particular time span prior to determining the occurrence of a patient event. (par. 85- fob provides for the consolidation of blood chemistry data and insulin delivery data over a period of time and maintains such consolidated data for immediate and later retrieval by the user or a physician. As such, a comprehensive analysis can be made of all key information and events affecting the treatment of a patient.)
Claim 32 	Byland teaches  a system comprising: 
a medical device configured to deliver therapy to a patient according to a therapy cycle comprising an on-cycle during which therapy is delivered to the patient and an off-cycle during which therapy is not delivered to the patient; (par. 45-48-infusion pump) and 
one or more processors (par. 47- Pump 4 further includes a pump controller 54 having a microprocessor for controlling pump operation and pump communication functions. Pump controller 54 may also have a memory element for storing pump operation software programs and other static data) to:
 receive information indicative of one or more physiological parameters of the patient; (par. 56 - the latest blood chemistry measurements and corresponding dates and times of such measurements, event-specific user parameters,)
generate an event marker based on determining an occurrence of a patient event; (par. 56- Memory storage means 84 stores a limited number, about 10, more or less, of the latest blood chemistry measurements and corresponding dates and times of such measurements, event-specific user parameters, e.g., exercise duration, carbohydrate intake)
store, in response to generating the event marker, the information indicative of the one or more physiological parameters in memory; (par. 46-47- system stores historical data regarding blood glucose levels and insulin deliveries stored in memory; default values including but not limited to blood chemistry meter calibration information, user preferences, e.g., language, user basal rate, carbohydrate and blood glucose bolus correction factors, a user's target blood glucose level, calculator;  and also par 48:  memory storage means 56 is provided for the temporary storage of dynamic data such as pump infusion data, blood chemistry data;  par. 56- patient events and measurements stored in memory)
determine whether the medical device is in the off-cycle or the on-cycle of the therapy cycle implemented by the medical device at a time based on the generation of the event marker; (par. 71- allow the user to enter or select data or parameters from a menu displayed on display 364, such as inputs for turning the device on and off, temporarily suspending operation; See also par. 91-95, par. 111 for different bolus algorithms delivered to patient, dual bolus and extended bolus functions)
control the medical device to initiate the on-cycle if the medical device is in the off-cycle at the time, thereby shortening a duration of the off-cycle of the therapy cycle implemented by the medical device at the time; (par. 113- If…the user does not want to stop the bolus in progress 242 or no bolus is currently in progress 244, the fob displays the pump status information and the "Bolus Function" menu 246. The user then selects the desired bolus program, e.g., standard bolus program, extended bolus program or dual bolus program, and the fob transmits the bolus delivery programming start command to the pump 248; see also par. 114- the timer is overridden and the bolus deliver starts early (i.e. shorter off cycle)- If the bolus delivery commences prior to expiration of the bolus delivery timer 256, the pump initiates the bolus delivery); and 
control the medical device to restart the on-cycle if the medical device is in the on-cycle at the time, thereby elongating a duration of the on-cycle of the therapy cycle implemented by the medical device at the time. (par. 93-94; par. 113- If…the user does not want to stop the bolus in progress 242 or no bolus is currently in progress 244, the fob displays the pump status information and the "Bolus Function" menu 246. The user then selects the desired bolus program, e.g., standard bolus program, extended bolus program or dual bolus program, and the fob transmits the bolus delivery programming start command to the pump 248)

Claim 33  	Bylund teaches the system of claim 32, wherein the one or more processors are configured to generate the event marker based on determining the occurrence of the patient event by at least generating the event marker in response to receiving an indication of the occurrence of the patient event. (par. 45-alert for indicating or reminding the user of an event or to perform a necessary action, e.g., perform a blood chemistry evaluation, enter medication delivery protocol, etc. or some other user-definable alert;  see also par. 56-recordation of user events- Memory storage means 84 stores a limited number, about 10, more or less, of the latest blood chemistry measurements and corresponding dates and times of such measurements, event-specific user parameters, e.g., exercise duration, carbohydrate intake).
Claim 34 	Bylund teaches the system of claim 33, further comprising a user interface, wherein the one or more processors are configured to receive the indication of the occurrence of the patient event via the user interface. (par. 45-46- discloses a user interface and screen for providing and receiving alerts, information, options: “alert for indicating or reminding the user of an event or to perform a necessary action, e.g., perform a blood chemistry evaluation, enter medication delivery protocol, etc. or some other user-definable alert”)
Claim 35 	Bylund teaches the system of claim 33, further comprising a sensing module, wherein the one or more processors are configured to receive the indication of the occurrence of the patient event from the sensing module. (par. 69-70:  Measurement device 300 may further include audio, visual and/or vibration alarm/reminder means 308 for alerting the user to an alarm condition, e.g., when blood glucose levels falls outside the acceptable range, when battery power is low, when the fluid sample or sensor is malfunctioning… par. 78: n those embodiments of measurement device 300 where an alarm means is not provided, fob 6 may be provided with an alarm and alert the patient when the patient's blood glucose level falls outside an acceptable range which may be defined by a user or a doctor. The system may be programmed to automatically adjust the then in process insulin delivery protocol or prompt the patient to override the protocol via inputs to fob 350.)

Claim 36 	Bylund teaches the system of claim 32, wherein the one or more processors are configured to generate the event marker based on determining the occurrence of the patient event by at least generating the event marker in response to determining the occurrence of the patient event based on the information indicative of the one or more physiological parameters of the patient. (e.g. blood glucose levels are out of range: par. 69-70:  Measurement device 300 may further include audio, visual and/or vibration alarm/reminder means 308 for alerting the user to an alarm condition, e.g., when blood glucose levels falls outside the acceptable range, when battery power is low, when the fluid sample or sensor is malfunctioning… par. 78: n those embodiments of measurement device 300 where an alarm means is not provided, fob 6 may be provided with an alarm and alert the patient when the patient's blood glucose level falls outside an acceptable range which may be defined by a user or a doctor. The system may be programmed to automatically adjust the then in process insulin delivery protocol or prompt the patient to override the protocol via inputs to fob 350.)
Claim 37	 Bylund teaches the system of claim 32, further comprising a sensing module, wherein the one or more processors are configured to receive the information indicative of the one or more physiological parameters from the sensing module. ( e.g. blood glucose levels from measuring device: par. 69-70:  Measurement device 300 may further include audio, visual and/or vibration alarm/reminder means 308 for alerting the user to an alarm condition, e.g., when blood glucose levels falls outside the acceptable range, when battery power is low, when the fluid sample or sensor is malfunctioning… par. 78: n those embodiments of measurement device 300 where an alarm means is not provided, fob 6 may be provided with an alarm and alert the patient when the patient's blood glucose level falls outside an acceptable range which may be defined by a user or a doctor. The system may be programmed to automatically adjust the then in process insulin delivery protocol or prompt the patient to override the protocol via inputs to fob 350.)
Claim 38 	Bylund teaches the system of claim 37, wherein the sensing module is configured to generate a signal indicative of one or more of an electroencephalogram (EEG), an electrocardiogram (ECG), an electrocorticogram (ECoG), respiratory activity, a blood pressure signal, or a body temperature of the patient. (par. 70-system gathers and stores information including exercise intensity, exercise duration food type, food amount, HbA1c, blood pressure)
Claim 39 	 Bylund teaches the system of claim 32, wherein the one or more processors are further configured to: determine, based on the information indicative of the one or more physiological parameters, a severity of the occurrence of the patient; and store a representation of the severity of the occurrence of the patient in the memory. (the system stores the physiological parameter numbers and when/whether certain metrics are out of a desirable range, the number itself indicates a “level of severity”;   The par. 70- A memory storage means 312 is provided for the temporary storage of dynamic data such as blood chemistry data acquired by sensor means 304 and data entered by the user. Blood chemistry data includes the blood glucose concentration (mg/dL) measurements and their respective dates and times. Other types of data storable on memory storage means 312 includes but are not limited to the type of medication, amount of medication, target glucose range (both upper and lower), exercise intensity, exercise duration, health comments, food type, food amount, HbA1c, blood pressure)
Claim 40	 Bylund teaches the system of claim 32, wherein the one or more processors are configured to store the information indicative of the one or more physiological parameters in memory by storing at least one of one or more current physiological parameter values or one or more parameter values within a particular time span prior to determining the occurrence of a patient event. (par. 85- fob provides for the consolidation of blood chemistry data and insulin delivery data over a period of time and maintains such consolidated data for immediate and later retrieval by the user or a physician. As such, a comprehensive analysis can be made of all key information and events affecting the treatment of a patient.)

Claim 41  Bylund teaches a system comprising: 
a medical device configured to deliver therapy to a patient according to a therapy cycle comprising an on-cycle during which therapy is delivered to the patient and an off-cycle during which therapy is not delivered to the patient; ; (par. 45-48-infusion pump) and 
one or more processors configured (par. 47- Pump 4 further includes a pump controller 54 having a microprocessor for controlling pump operation and pump communication functions. Pump controller 54 may also have a memory element for storing pump operation software programs and other static data) to: 
receive information indicative of one or more physiological parameters of the patient; (par. 56 - the latest blood chemistry measurements and corresponding dates and times of such measurements, event-specific user parameters,)
generate an event indication based on the information indicative of the one or more physiological parameters; (par. 56- Memory storage means 84 stores a limited number, about 10, more or less, of the latest blood chemistry measurements and corresponding dates and times of such measurements, event-specific user parameters, e.g., exercise duration, carbohydrate intake)
store the information indicative of the one or more physiological parameters and the event indication in memory; (par. 46-47- system stores historical data regarding blood glucose levels and insulin deliveries stored in memory; default values including but not limited to blood chemistry meter calibration information, user preferences, e.g., language, user basal rate, carbohydrate and blood glucose bolus correction factors, a user's target blood glucose level, calculator;  and also par 48:  memory storage means 56 is provided for the temporary storage of dynamic data such as pump infusion data, blood chemistry data;  par. 56- patient events and measurements stored in memory)
 determine whether the medical device is in the off-cycle or the on-cycle of the therapy cycle implemented by the medical device at a time based on the generation of the event marker; (par. 71- allow the user to enter or select data or parameters from a menu displayed on display 364, such as inputs for turning the device on and off, temporarily suspending operation; See also par. 91-95, par. 111 for different bolus algorithms delivered to patient, dual bolus and extended bolus functions)
initiate the on-cycle if the medical device is in the off-cycle at the time, thereby shortening a duration of the off-cycle of the therapy cycle implemented by the medical device at the time; (par. 113- If…the user does not want to stop the bolus in progress 242 or no bolus is currently in progress 244, the fob displays the pump status information and the "Bolus Function" menu 246. The user then selects the desired bolus program, e.g., standard bolus program, extended bolus program or dual bolus program, and the fob transmits the bolus delivery programming start command to the pump 248; see also par. 114- the timer is overridden and the bolus deliver starts early (i.e. shorter off cycle)- If the bolus delivery commences prior to expiration of the bolus delivery timer 256, the pump initiates the bolus delivery) and
 restart the on-cycle if the medical device is in the on-cycle at the time, thereby elongating a duration of the on-cycle of the therapy cycle implemented by the medical device at the time. (par. 93-94; par. 113- If…the user does not want to stop the bolus in progress 242 or no bolus is currently in progress 244, the fob displays the pump status information and the "Bolus Function" menu 246. The user then selects the desired bolus program, e.g., standard bolus program, extended bolus program or dual bolus program, and the fob transmits the bolus delivery programming start command to the pump 248)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over  Byland in view of Houben et al (US 6,572,542).
Claim 29 	Bylund teaches  the method of claim 28 as explained, but does not expressly disclose a method wherein the information indicative of the one or more physiological parameters comprises an electroencephalogram (EEG) and the representation of the severity of the occurrence of the patient comprises a number.
	Houben teaches a system and method wherein the information indicative of the one or more physiological parameters comprises an electroencephalogram (EEG) and the representation of the severity of the occurrence of the patient comprises a number. (col. 18, lines 4-25; 40-45; col. 21, lines 1-10)   At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Bylund with the teaching of Houben to include an electroencephalogram (EEG) and a number as the severity representation of the of the occurrence of the patient.  As suggested by Houben, one would have been motivated to include this feature to provide an early warning that a hypoglycemic event may occur to the patient, and to prevent such an event from occurring. (col. 21, lines 1-10)

Claim  30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over  Byland in view of Bulkes et al (US 20080039904 A1).
Claim 30 	Bylund teaches the method of claim 21, as explained, but does not expressly disclose wherein the therapy delivered by a medical device is configured to treat at least one of a seizure disorder, a psychiatric disorder, urinary incontinence, fecal incontinence, chronic headaches or a movement disorder. 
	Bulkes discloses the use of implantable devices to treat a plurality of disorders including epilepsy, psychiatric disorders, urge incontinence, and chronic pain (par. 88, 97, 142)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method Bylund with the teaching of  Bulkes to treat additional disorders, with the motivation of monitoring and/or confirm overall treatment performance and efficacy.  (Bulkes: par. 8)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mann et al (US 6809653 B1)-  discloses telemetered subcutaneous sensor devices and methods for wireless communication between an implantable subcutaneous sensor set at a selected insertion site within the body of a user and a remotely located characteristic monitor.
Yodfat et al (US 20100241086 A1) - a device and a method for monitoring of body analytes and dispensing of fluids (at least one of monitoring and dispending being continuous, or, alternatively, both functions being continuous).
Rush et al (US 20100100077 A1)-discloses a method and system for integrating infusion device and analyte monitoring system including medication infusion device such as an insulin pump and an analyte monitoring system such as a glucose monitoring system.
Steil et al (US 20030130616 A1) -discloses a closed loop infusion system that includes a sensor system, a controller, and a delivery system. The sensor system includes a sensor for monitoring a condition of the user. The sensor signal is used to generate a controller input. The controller uses the controller input to generate commands to operate the delivery system. The delivery system infuses a liquid into the user at a rate dictated by the commands from the controller. Preferably, the sensor system monitors the glucose concentration in the body of the user, and the liquid infused by the delivery system into the body of the user includes insulin.  The controller is influenced by inputs of more than one measured body characteristic, including one or more amino acid concentrations, one or more gastrointestinal hormone concentrations, one or more other hormone concentrations, blood pH, interstitial fluid (ISF) pH, one or more blood glucose concentrations, and one or more interstitial fluid (ISF) glucose concentrations. 
Tupola, Sarimari, M.D. et al.( "Abnormal Electroencephalogram at Diagnosis of Insulin-Dependent Diabetes Mellitus May Predict Severe Symptoms of Hypoglycemia in Children," The Journal of Pediatrics, vol. 133, No. 6, Dec. 1998, pp. 792-794)-  explains that EEG can be used to detect low blood glucose levels in children with Type I Diabetes.  
John (US 20080288023 A1) teaches a system and method for adjusting the operation of implantable stimulation devices used to provide medical treatment.
Hill et al (US 20070213773 A1) discloses delivering electrical stimulation to one or more predetermined portions of the nervous system in a patient's body; and monitoring one or more physiologic indices of the body to determine whether the delivered therapy is effective.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/            Primary Examiner, Art Unit 3626